                                             Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JAMES OLLISON,                                   Case No. 20-cv-04944-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING ALAMEDA
                                  13               v.                                       HEALTH’S MOTION TO DISMISS
                                  14       ALAMEDA HEALTH SYSTEMS, et al.,                  Re: ECF No. 24
                                  15                      Defendants.

                                  16

                                  17                                           INTRODUCTION
                                  18         Plaintiff James Ollison, who is representing himself and proceeding in forma pauperis, sued
                                  19   the defendants — Alameda Health Systems (d/b/a Highland Hospital) and Paramedics Plus — for
                                  20   their allegedly deficient medical care of his son (who died in February 2019), in violation of the
                                  21   Emergency Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. § 1395dd, and
                                  22   state law.1 Alameda Health moved to dismiss the claims under Federal Rule of Civil Procedure
                                  23   12(b)(6) in part on the grounds that the plaintiff (1) did not plausibly plead an EMTALA claim
                                  24   because he was admitted for treatment and (2) did not timely file the lawsuit as to the state
                                  25   claims.2 The court grants the motion.
                                  26
                                       1
                                        First Amend. Compl. (“FAC”) – ECF No. 14 at 2. Citations refer to material in the Electronic Case
                                  27   File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Mot. – ECF No. 24.

                                       ORDER – No. 20-cv-04944-LB
                                             Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 2 of 10




                                   1                                              STATEMENT

                                   2         The plaintiff’s son, Akin Lamar Ollison, was an inpatient at Highland Hospital when he died

                                   3   on February 28, 2019.3 The plaintiff alleges the following about Akin’s medical condition and

                                   4   treatment in February 2019.

                                   5         Akin “presented to” Highland Hospital on February 18, 2019 “because of acute respiratory

                                   6   distress.” Highland Hospital admitted him as an “overnight” inpatient, and a physician there

                                   7   diagnosed him with suffering an “acute asthma exacerbation” and an upper respiratory infection

                                   8   that likely triggered the acute asthma attack. Akin also was out of his inhaler and probably needed

                                   9   a daily steroid inhaler. The hospital determined that Akin was a member of the Health Plan of San

                                  10   Joaquin and that “it could not receive full payment for its billed emergency services from” that

                                  11   health plan. “As a result, the following day on February 19, 2019,” Highland discharged Akin

                                  12   “notwithstanding the fact . . . that he was still experiencing acute respiratory distress” and “while
Northern District of California
 United States District Court




                                  13   refusing to provide the decedent with the necessary and prudent medications” to address his

                                  14   condition, including an Albuterol inhaler, an AVAR inhaler, and Prednisone. Highland discharged

                                  15   Akin with a prescription and told him to go to San Joaquin County to fill it, “knowing that it was a

                                  16   strong possibility that the decedent would suffer another severe respiratory attack before he could

                                  17   return to San Joaquin County.” Akin was unable to go to San Joaquin County and was unable to

                                  18   obtain his “needed medications” over the next few days. As a result, his condition worsened.4

                                  19         In the late evening on February 21, 2020, Akin’s cousin called 911 because Akin (then in

                                  20   Oakland) was suffering another episode of acute respiratory distress and was unable to get

                                  21   adequate oxygen to his body and brain. The dispatcher told the cousin to stay on the line until the

                                  22   paramedics arrived. During the call, the cousin told the dispatcher that Akin had taken three

                                  23   “breathing treatments” earlier that day and was still in acute respiratory distress. The dispatcher

                                  24   told the cousin to tell Akin to keep using the nebulizer until the paramedics arrived.5

                                  25

                                  26   3
                                           FAC – ECF No. 14 at 14 (¶ 46).
                                  27   4
                                           Id. at 12 (¶ 37).
                                  28   5
                                           Id. at 11–12 (¶ 38).

                                       ORDER – No. 20-cv-04944-LB                         2
                                              Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 3 of 10




                                   1         The Oakland Fire Department responded to the scene first and did not administer medical

                                   2   treatment (because they said that they would wait for the paramedics to arrive and treat Akin).6

                                   3   Paramedics from co-defendant Paramedics Plus arrived “as duly authorized agents” for Highland

                                   4   Hospital and “also chose not to render emergency medical treatment to the decedent,” including

                                   5   by not measuring or assessing his vital signs, taking his medical history, or giving him oxygen or a

                                   6   commonly used inhaler such as Atrovent or Albuterol. Family members pleaded with the

                                   7   Paramedics Plus emergency technicians to administer medication or render some other appropriate

                                   8   treatment, but they put Akin into a wheelchair, rolled him to the ambulance, and transported him

                                   9   to Highland Hospital.7

                                  10         Akin was still alive when he was placed in the ambulance, but on the way to the hospital, he

                                  11   became “pulseless and apneic and [was] determined to be in cardiac arrest.”8 Only then did

                                  12   Paramedics Plus begin administering medical treatment and monitoring Akin’s acute respiratory
Northern District of California
 United States District Court




                                  13   distress.9 The trip to the hospital took 10 minutes. When Akin arrived at the hospital, Paramedics

                                  14   Plus employees were applying CPR techniques (but not giving oxygen), which meant that on

                                  15   arrival at the hospital, Akin had been “oxygen deprived for approximately 10 minutes.”10 When

                                  16   Akin arrived at Highland Hospital’s emergency room, he did not receive oxygen for

                                  17   approximately 35 minutes, which means that in total, he was deprived of oxygen for 35 to 45

                                  18   minutes. As a result, he suffered adverse medical conditions, including brain herniation, anoxic

                                  19   brain injury, and status asthmaticus, which “contributed” to his death on February 28, 2019.11

                                  20   Highland Hospital “refused to provide these immediately necessary emergency medical services

                                  21

                                  22

                                  23
                                       6
                                  24       Id. at 13 (¶ 39).
                                       7
                                  25       Id. at 13–14 (¶ 40).
                                       8
                                           Id. at 14–15 (¶ 41).
                                  26   9
                                           Id. at 14–15 (¶¶ 41–42).
                                  27   10
                                            Id. at 15 (¶ 42).
                                  28   11
                                            Id. at 16–17 (¶ 46).

                                       ORDER – No. 20-cv-04944-LB                         3
                                              Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 4 of 10




                                   1   because it knew it could not receive its customary rate for its services from ‘Health Plan of San

                                   2   Joaquin,’ an out-of-network provider.”12

                                   3         To lower the increased pressure in Akin’s brain, hospital employees performed an external

                                   4   ventricular drain, but they did not follow the protocols for the appropriate dosages of the

                                   5   medications Propofol, Mannitol, and Fentanyl, which fell below the standard of care and also

                                   6   caused his death.13

                                   7         The plaintiff charges both defendants with (1) two counts of violating EMTALA, (2) one

                                   8   count for declaratory relief, (3) one count of medical malpractice, (4) breach of the implied

                                   9   covenant of good faith and fair dealing, (5) negligent infliction of emotional distress, and (6) loss

                                  10   of consortium.14

                                  11         The plaintiff made a written claim under California’s Government Claims Act to Highland

                                  12   Hospital on June 8, 2019.15 The hospital rejected the claim in a letter dated August 23, 2020 that
Northern District of California
 United States District Court




                                  13   told the plaintiff that he had six months to file a state-court action.16 The plaintiff was incarcerated

                                  14   from November 29, 2019 to March 24, 2020.17 He filed this lawsuit on July 21, 2020.18

                                  15         The court held a hearing on December 3, 2020. All parties consented to magistrate-judge

                                  16   jurisdiction.19

                                  17                                             LEGAL STANDARD

                                  18         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  19   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  20   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  21

                                  22   12
                                            Id. at 16 (¶ 46).
                                  23   13
                                            Id. at 23 (¶ 77).
                                       14
                                  24        Id. at 18–28 (¶¶ 52–92).

                                  25
                                       15
                                            Claim, Ex. A to Tanimasa Decl. – ECF No. 24-1 at 4.
                                       16
                                            Letter, Ex. B to id. – ECF No. 241-1 at 6–7.
                                  26   17
                                            Ollison Supp. Decl. – ECF No. 33 at 1–2 (¶¶ 2–3).
                                  27   18
                                            Compl. – ECF No. 1.
                                  28   19
                                            Consents – ECF Nos. 4, 18, and 25.

                                       ORDER – No. 20-cv-04944-LB                          4
                                           Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 5 of 10




                                   1   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                   2   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                   3   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                   4   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (cleaned up).

                                   5      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   6   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   7   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   8   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   9   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  10   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  11   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  12   merely consistent with a defendant’s liability, it stops short of the line between possibility and
Northern District of California
 United States District Court




                                  13   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).

                                  14      If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                  15   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                  16   848 F.3d 1161, 1182 (9th Cir. 2016) (cleaned up).

                                  17

                                  18                                               ANALYSIS

                                  19      The court grants the motion to dismiss the EMTALA claims on the merits and the state claims

                                  20   on procedural grounds.

                                  21

                                  22   1. EMTALA claims

                                  23      “EMTALA imposes two duties on hospital emergency rooms: a duty to screen a patient for an

                                  24   emergency medical condition, and, once an emergency condition is found, a duty to stabilize the

                                  25   patient before transferring or discharging him.” Baker v. Adventist Health, Inc., 260 F.3d 987, 992

                                  26   (9th Cir. 2001) (citing 42 U.S.C. § 1395dd and Jackson v. E. Bay Hosp. (Jackson II), 246 F.3d

                                  27   1248, 1254–55 (9th Cir. 2001)).

                                  28

                                       ORDER – No. 20-cv-04944-LB                         5
                                           Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 6 of 10




                                   1      EMTALA defines an “emergency medical condition” in relevant part as

                                   2          [A] medical condition manifesting itself by acute symptoms of sufficient severity
                                              (including severe pain) such that the absence of immediate medical attention could
                                   3          reasonably be expected to result in —
                                   4          (i) placing the health of the individual . . . in serious jeopardy,
                                              (ii) serious impairment to bodily functions, or
                                   5
                                              (iii) serious dysfunction of any bodily organ or part[.]
                                   6

                                   7   42 U.S.C. § 1395dd(e)(1)(A). Under EMTALA,

                                   8          If any individual . . . comes to a hospital and the hospital determines that the individual has
                                              an emergency medical condition, the hospital must provide either —
                                   9
                                              (A) within the staff and facilities available at the hospital, for such further medical
                                  10          examination and such treatment as may be required to stabilize the medical condition, or
                                              (B) for transfer of the individual to another medical facility in accordance with subsection
                                  11
                                              (c) of this section.
                                  12
Northern District of California
 United States District Court




                                  13   Id. § 1395dd(b)(1). EMTALA defines “to stabilize” in relevant part as “to provide such medical

                                  14   treatment of the condition as may be necessary to assure, within reasonable medical probability,

                                  15   that no material deterioration of the condition is likely to result from or occur during the transfer

                                  16   of the individual from a facility[.]” Id. § 1395dd(e)(3)(A).

                                  17      EMTALA further provides that “[i]f an individual at a hospital has an emergency medical

                                  18   condition which has not been stabilized (within the meaning of subsection (e)(3)(B) of this

                                  19   section), the hospital may not transfer the individual,” absent certain exceptions not at issue here.

                                  20   Id. § 1395dd(c)(1). The term “transfer” includes discharging a patient from a hospital. Id.

                                  21   § 1395dd(e)(4).

                                  22      Congress enacted EMTALA to prevent “patient dumping,” a practice whereby hospitals

                                  23   “dump” patients “who [a]re unable to pay, by either refusing to provide emergency medical

                                  24   treatment or transferring patients before their conditions were stabilized.” Jackson v. E. Bay Hosp.

                                  25   (Jackson I), 980 F. Supp. 1341, 1345 (N.D. Cal. 1997) (citing Eberhardt v. City of Los Angeles, 62

                                  26   F.3d 1253, 1255 (9th Cir.1995)). “EMTALA’s stabilization requirement ends when an individual

                                  27   is admitted for inpatient care.” Bryant v. Adventist Health Sys./West, 289 F.3d 1162, 1168 (9th Cir.

                                  28   2002). “Congress enacted EMTALA ‘to create a new cause of action, generally unavailable under

                                       ORDER – No. 20-cv-04944-LB                         6
                                             Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 7 of 10




                                   1   state tort law, for what amounts to failure to treat’ and not to ‘duplicate preexisting legal

                                   2   protections.’” Id. at 1168–69 (quoting Gatewood v. Wash. Healthcare Corp., 933 F.2d 1037, 1041

                                   3   (D.C. Cir. 1991) and citing other cases). “After an individual is admitted for inpatient care, state

                                   4   tort law provides a remedy for negligent care.” Id. at 1169. “If EMTALA liability extended to

                                   5   inpatient care, EMTALA would be ‘converted into a federal malpractice statute, something it was

                                   6   never intended to be.’” Id. (cleaned up) (quoting Hussain v. Kaiser Found. Health Plan, 914 F.

                                   7   Supp. 1331, 1335 (E.D. Va. 1996)).

                                   8         Here, for the first visit to Highland Hospital on February 18, 2019, the plaintiff does not

                                   9   plausibly plead that Akin was not stable when he was discharged. Baker, 260 F.3d at 992. He also

                                  10   alleges that Akin was admitted as an inpatient, which ends liability under EMTALA. Bryant, 289

                                  11   F.3d at 1168–69. For the second visit to Highland Hospital, Akin was admitted and treated, again

                                  12   foreclosing any EMTALA claim. Id. The plaintiff’s remedies thus are those under state tort law.
Northern District of California
 United States District Court




                                  13   Id. at 1169.

                                  14

                                  15   2. State Claims

                                  16         Without a federal claim, at this stage of the case, the court generally would not exercise

                                  17   supplemental jurisdiction over the state claims. 28 U.S.C. § 1367(a) & (c)(3); United Mine

                                  18   Workers v. Gibbs, 383 U.S. 715, 726 (1966). But Alameda Health also contends that the lawsuit is

                                  19   not timely because the plaintiff did not file it (1) within six months after Highland Hospital denied

                                  20   the plaintiff’s written claim under California’s Government Claims Act, Cal. Gov’t Code §

                                  21   945.6(a)(1), and (2) within one year under the applicable statute of limitations, Cal. Civ. Proc.

                                  22   Code § 340.5 (enacted as part of the Medical Injury Compensation Reform Act (“MICRA”)).

                                  23   (Liberally construed, the plaintiff’s state claims all charge medical malpractice, grounded in

                                  24   Highland Hospital’s failure to provide appropriate medical care, which means that MICRA’s one-

                                  25   year statute of limitations applies.20)

                                  26
                                  27

                                  28   20
                                            FAC – ECF No. 14 at 18–28 (¶¶ 52–92).

                                       ORDER – No. 20-cv-04944-LB                          7
                                             Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 8 of 10




                                   1         The plaintiff filed the lawsuit more than six months after Highland Hospital denied his claim,

                                   2   which makes it untimely under the Government Claims Act. The plaintiff contends that the time to

                                   3   file the lawsuit was extended by the time he spent in custody at Santa Rita jail.21 Cal. Civ. Proc.

                                   4   Code § 352.1(a) (if a person is imprisoned at the time a cause of action accrues, the period of that

                                   5   disability is “not part of the time limited for the commencement of the action, not to exceed two

                                   6   years”). Akin died on February 28, 2019, and the plaintiff was not in custody when Highland

                                   7   Hospital rejected his claim. In any event, § 352.1(a) does not apply to the deadline for claims

                                   8   covered under the Government Claims Act. Id. § 352.1(b); McPherson v. Alamo, No. 15-cv-

                                   9   03145-EMC, 2016 WL 7157634, at *5 (N.D. Cal. Dec. 8, 2016); see also Ruiz v. Ahern, No. 20-

                                  10   cv-001089-DMR, 2020 WL 4001465, at *4–6 (N.D. Cal. July 15, 2020) (in the context of a 42

                                  11   U.S.C. § 1983 action, which is not subject to the Government Clams Act, discussing how courts

                                  12   are split about whether § 352.1(a) still applies to pretrial detainees; a Ninth Circuit case said it did,
Northern District of California
 United States District Court




                                  13   and a subsequent California Court of Appeals decision said that it applied only to state prisoners,

                                  14   and not to detainees (including pretrial detainees) in county jail).22

                                  15         Even if the plaintiff had filed the lawsuit by six months after Highland Hospital’s rejection

                                  16   letter, the filing was more than one year after his son’s death, which makes it untimely under the

                                  17   one-year MICRA statute of limitations. “[C]ourts have held that parties must comply with both

                                  18   Government Claims Act requirements and § 340.5. . . .” Lozano v. Cty. of Santa Clara, No. 19-cv-

                                  19   02634-EMC, 2019 WL 6841215, at *9 (N.D. Cal. Dec. 16, 2019) (emphasis in original) (citing,

                                  20   “e.g.,” Roberts v. Cty. of Los Angeles, 175 Cal. App. 4th 474, 381 (2009)), appealed on other

                                  21   grounds, Opening Brief, No. 20-15992 – ECF No. 13 (Sept. 25, 2020). In Roberts, the court

                                  22   construed the one-year MICRA statute of limitations “‘as the outer limit by which a lawsuit may

                                  23   be filed against a public health care provider. This way, MICRA can apply to public health care

                                  24

                                  25   21
                                            Opp’n – ECF No. 26 at 3–4 (citing Cal. Code Civ. P. 352.1(a)).
                                  26   22
                                         On this briefing, given that the plaintiff is representing himself and only one court in the Ninth
                                       Circuit has addressed the issue, the court does not reach Alameda Health’s argument that the
                                  27   Government Claims Act’s six-month presentment also bars the EMTALA claim. Mot. – ECF No. 24 at
                                       12–13 (citing Sanders v. Palomar Med. Ctr., No. 10-CV-0514MMA, 2010 WL 2635627, at * 4–5
                                  28   (S.D. Cal. June 30, 2010)).

                                       ORDER – No. 20-cv-04944-LB                          8
                                             Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 9 of 10




                                   1   providers without conflicting with the Government Claims Act.’” Id. (quoting Roberts, 175 Cal.

                                   2   App. 4th at 381).

                                   3

                                   4   3. Other Issues

                                   5         Alameda Health also identifies the plaintiff’s failure to comply with California’s survival

                                   6   statute’s procedural requirements for the EMTALA and state claims.23 Cal. Civ. Proc. Code §

                                   7   377.20; Jackson I, 980 F. Supp at 1354. Under § 377.20, “a cause of action for or against a person

                                   8   is not lost by reason of the person’s death,” whether the loss or damage occurs simultaneously

                                   9   with or after the death, “but survives subject to the applicable limitations period.” Cal. Civ. Proc.

                                  10   Code § 377.20(a)–(b). The decedent’s successor in interest or personal representative may

                                  11   prosecute the action if he satisfies the requirements of California law. Id. § 377.30; Tatum v. City

                                  12   & Cty. of San Francisco, 441 F.3d 1090, 1094 (9th Cir. 2006) (citing Cal. Code Civ. Proc. §§
Northern District of California
 United States District Court




                                  13   377.30, 377.32); Byrd v. Guess, 137 F.3d 1126, 1131 (9th Cir. 1998).24 The plaintiff must allege

                                  14   and prove that he has standing to sue in a representative capacity or as a successor in interest.

                                  15   Byrd, 137 F.3d at 1131. The successor in interest or personal representative must file a certified

                                  16   copy of the death certificate and an affidavit or declaration with the following:

                                  17             (1) The decedent’s name.
                                                 (2) The date and place of the decedent’s death.
                                  18
                                                 (3) “No proceeding is now pending in California for administration of the decedent’s
                                  19             estate.”
                                  20             (4) If the decedent’s estate was administered, a copy of the final order showing the
                                                 distribution of the decedent's cause of action to the successor in interest.
                                  21
                                                 (5) Either of the following, as appropriate, with facts in support thereof:
                                  22             (A) “The affiant or declarant is the decedent’s successor in interest (as defined in Section
                                  23             377.11 of the California Code of Civil Procedure) and succeeds to the decedent’s interest
                                                 in the action or proceeding.”
                                  24

                                  25

                                  26   23
                                            Id. at 11–15.
                                  27   24
                                         The California statue defines “decedent’s successor in interest” as “the beneficiary of the decedent’s
                                       estate or other successor in interest who succeeds to a cause of action or to a particular item of the
                                  28   property that is the subject of a cause of action.” Cal. Civ. Proc. Code § 377.11.

                                       ORDER – No. 20-cv-04944-LB                           9
                                          Case 3:20-cv-04944-LB Document 36 Filed 12/08/20 Page 10 of 10




                                               (B) “The affiant or declarant is authorized to act on behalf of the decedent's successor in
                                   1           interest (as defined in Section 377.11 of the California Code of Civil Procedure) with
                                   2           respect to the decedent's interest in the action or proceeding.”
                                               (6) “No other person has a superior right to commence the action or proceeding or to be
                                   3           substituted for the decedent in the pending action or proceeding.”
                                   4           (7) “The affiant or declarant affirms or declares under penalty of perjury under the laws of
                                               the State of California that the foregoing is true and correct.
                                   5

                                   6   Cal. Civ. Proc. Code § 377.32 (apostrophes in the quoted text); Wishum v. California, No. 14-CV-

                                   7   01491-JST, 2014 WL 3738067, at *2 (N.D. Cal. July 28, 2014). The plaintiff did not comply with

                                   8   these requirements.

                                   9                                                 CONCLUSION

                                  10       The court reiterates what it said at the hearing: Mr. Ollison did a wonderful job with his filings

                                  11   in the case. The problem is that there is not an EMTALA claim when someone is admitted for

                                  12   treatment, and the state claims are time barred. The court thus grants the motion to dismiss. The
Northern District of California
 United States District Court




                                  13   court is not certain that Mr. Ollison can cure the issues but he may file an amended complaint by

                                  14   January 11, 2021.

                                  15       The court also extends (again) its condolences to Mr. Ollison and his family. It is a terrible

                                  16   thing to lose anyone, but it is particularly sad to lose a child. It is not the natural order of things.

                                  17

                                  18       IT IS SO ORDERED.

                                  19       Dated: December 8, 2020

                                  20                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  21                                                      United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 20-cv-04944-LB                          10
